NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANA GABRIELA NAZARI-                            No.    16-70389
HERNANDEZ, AKA Ana Gabriela
Hernandez,                                      Agency No. A205-321-070

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**


Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Ana Gabriela Nazari-Hernandez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s (“IJ”) decision denying her request for a continuance. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

agency’s denial of a continuance, and review de novo questions of law. Ahmed v.

Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      The agency did not abuse its discretion nor violate due process in denying

Nazari-Hernandez’s request for a third continuance for lack of good cause, where

she had been given time for preparation but, contrary to the IJ’s specific

instructions, appeared at her final hearing without an asylum application. See 8

C.F.R. §§ 1003.29, 1003.31(c); Ahmed, 569 F.3d at 1012 (listing factors to

consider); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice to prevail on a due process challenge).

      PETITION FOR REVIEW DENIED.




                                          2                                  16-70389